Citation Nr: 0001759	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  96-31 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for residuals of a compression fracture of the dorsal 
spine with loss of motion and demonstrable deformity of the 
vertebral body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel

INTRODUCTION

The veteran's DD Form 214 shows he retired from active duty 
in October 1995, with over 20 years of military service.

This previously came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA), 
Regional Office (RO), which, in pertinent part, granted 
service connection and assigned a 10 percent disability 
rating for residuals of a compression fracture of the dorsal 
spine with loss of motion.  The veteran filed a timely notice 
of disagreement, and was issued a statement of the case in 
May 1996.  The RO received his substantive appeal in July 
1996.  In May 1998, the veteran presented testimony before 
the undersigned Member of the Board at a hearing held in 
Washington, DC.

The Board remanded this case for additional evidentiary 
development in August 1998.  Following compliance, the RO 
granted entitlement to an initial disability rating of 20 
percent as the veteran is shown to manifest a deformity of 
the vertebral body.  The veteran was informed of this 
favorable determination by rating decision and supplemental 
statement of the case issued in August 1999.  This case has 
been returned to the Board further appellate consideration.


FINDING OF FACT

The veteran's compression fracture of the dorsal spine is 
primarily manifested by loss of motion due to pain and 
deformity of the vertebral body.


CONCLUSION OF LAW

The schedular criteria for an initial disability evaluation 
in excess of 20 percent for residuals of a compression 
fracture of the dorsal spine with loss of motion and 
demonstrable deformity of the vertebral body are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5285, 5291 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim of entitlement to an initial disability 
evaluation in excess of 
20 percent for residuals of a compression fracture of the 
dorsal spine with loss of motion and demonstrable deformity 
of the vertebral body, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  Generally, a claim for an 
increased evaluation is considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1999).  See also DeLuca v. Brown, 
8 Vet. App. 202, at 204-206, 208 (1995).  These requirements 
for the evaluation of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decision based upon a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the disability level and any changes in the 
condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection for residuals of a compression fracture 
of the dorsal spine, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In the instant case, the pertinent facts are not in dispute.  
The veteran's service medical records show that he sustained 
a compression fracture of the T12 vertebrae during a 
parachute jump in 1992.  In conjunction with his present 
claim, the veteran was afforded VA examination in January 
1996.  On examination of the thoracic and lumbar spine, he 
claimed to have tenderness to percussion over the lower 
thoracic spine and the mid-lumbar spine.  Range of motion of 
the lumbar spine was 80 degrees of flexion, 20 degrees of 
extension, 20 degrees of right and left lateral flexion and 
30 degrees of right and left rotation.  There was no obvious 
pain on motion.  There were no neurological deficits noted.  
There were also no postural abnormalities or fixed 
deformities.  Musculature was symmetrical, with no spasm.  
The diagnoses included status post history of hard parachute 
landing with crushed T-12 vertebrae.  Although the examiner 
stated that he or she would be ordering 
X-rays of the thorax and lumbar spine, no X-ray reports were 
associated with the veteran's claims folder.  

A March 1997 office progress note obtained from Kenneth G. 
Ward, M.D. indicated, in pertinent part, that the veteran 
reported having been injured in an automobile accident 
earlier that month.  An examination report of the veteran's 
spine associated with the progress note, indicated that there 
was no obvious kyphoscoliosis.  He had tenderness to 
palpation and percussion in the lower thoracic region.  
Distal nerve neurovascular function appeared to be intact.  
Hyperreflexia was absent.  Straight leg raising was negative.  
Reflexes were symmetric at the knee and ankle.  Pathologic 
reflexes were absent.  Motor strength appeared to be 
preserved.  X-rays of the veteran's spine showed compression 
fractures at T-12, T-10 and T-8.  However, when compared to 
films taken in the military in 1992, there was evidence that 
these injuries occurred at that point, although evidently 
only the fracture of T-12 was documented.  The diagnosis was 
sprain of the thoracic spine with old compression fractures 
at T-8, T-10 and T-12.  Dr. Ward was unable to identify any 
new fractures.  

In May 1998, the veteran testified at a personal hearing held 
by the undersigned Member of the Board in Washington, DC.  He 
indicated that he had been involved in a parachute accident 
in late-March 1992, where he fell approximately 6200 feet 
without the lift of his parachute, landing on a drop zone.  
He stated that he had taken about three back over flips and 
was 'medivaced' off the drop zone.  The veteran noted that 
was treated in the hospital for 10 days and placed on 
convalescence leave for 30 days.  After service, he stated 
that he worked with computers and installed technical 
equipment at different sites around the world.  He further 
indicated that if he has to sit at a computer for a 
significant period of time, i.e. more than an hour or so, he 
feels some discomfort and pain in his back.  He also stated 
that his back becomes very tight and that he can feel muscle 
spasms in it, requiring him to take Motrin on a regular basis 
and Percocet on a semi-regular basis, 4 or 5 times a month.  
The veteran further testified that he had been treated on 
occasion by the service department for pain, and had recently 
been treated by a private doctor following a minor automobile 
accident; this doctor discovered that he did not have one but 
three fractured vertebrae, T-8, 10 and 12.  He said that his 
doctor told him that the accident had aggravated an already 
existing situation.

In view of the foregoing, the Board remanded this case for 
additional evidentiary development in August 1998.  Pursuant 
thereto, additional treatment records were received from Dr. 
Ward in August 1998.  The records reflect that the veteran 
was seen again in April 1997 with complaints of continued 
discomfort.  The report concluded that time, rest, and anti-
inflammatory medication would enable the veteran to return to 
his status prior to the March 1997 accident.  In June 1997, 
the veteran was seen with some marginal improvement.  The 
veteran's symptoms appeared to be lower and there was no 
evidence of any neurologic dysfunction.  

Additional treatment records received in August 1998 from 
Primus/Tricare Health Clinic, a service department outpatient 
facility, show that the veteran was seen in March 1996 with 
complaints of low back pain for about three to four days with 
no radicular symptoms.  There was no weakness and straight 
leg raise was negative.  Strength was 5/5 (normal).  The 
assessment was lumbosacral strain.  In February 1997, the 
veteran was treated for complaints of pain after a puppy had 
bitten his foot.  He reported that he fell and hurt his back.  
There was full range of motion and no tenderness along the 
spine, except for tenderness on extreme range of motion.  
Straight leg raise was negative bilaterally.  

The veteran was also afforded VA examination in March 1999.  
The examiner reported that he had reviewed the veteran's 
claims file.  The veteran complained of constant pain in the 
mid and upper sections of his back.  He noted that he takes 
two Percocet per week and used ice application as well a 
Motrin tablets for relief.  He reported that his pain is 
exaggerated with bending and lifting.  He denied radiation.  
He also complained that he has night pains which wake him up.  
On physical examination, it was noted that the veteran was 
alert, cooperative and in mild distress.  However, he was 
somewhat restless and had difficulty standing and sitting 
during the interview.  His back was straight.  There was no 
swelling, no redness, no deformity, and no muscle spasm.  
There was diffuse tenderness about the mid to lower thoracic 
spine.  Elevation of his arms caused pain about the 
thoracolumbar area.  X-rays revealed compression fractures of 
T8, T10, and T12.  The T12 fracture had approximately 25 
percent anterior compression.  The examiner indicated that 
the veteran had difficulty with any movement of the 
thoracolumbar spine.  Range of motion was approximately 60 
degrees of forward flexion and 20 degrees of lateral bending 
on each side.  The examiner commented that the reason for the 
veteran's present pain was unclear from the history and 
findings.  His injuries in service should have healed by that 
time.  There was no evidence of excess fatigability, 
incoordination, or weakened movement.  Mechanically, the 
compression fractures should have had minimal effect on the 
dorsal spine and minimal effect on loss of motion.  The 
examiner indicated that the veteran's limitation at that time 
was related to his pain symptomatology.  The veteran's bone 
scan revealed no increased uptake area in the thoracic spine.

The veteran's present 20 percent rating includes 10 percent 
for loss of motion due to pain of the dorsal spine under 
Diagnostic Code 5291 and an additional 10 percent for 
demonstrable deformity of vertebral body under Diagnostic 
Code 5285.  Diagnostic Code 5285 pertains to residuals of 
fracture of the vertebra and provides a 100 percent rating 
with cord involvement, bedridden or requiring long leg braces 
and a 60 percent evaluation without cord involvement, 
abnormal mobility requiring neck brace (jury mast).  In other 
cases, ratings should be awarded in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  Diagnostic Code 
5291 pertains to the dorsal spine and provides for a maximum 
10 percent evaluation for both moderate and severe limitation 
of motion.  See 38 C.F.R. Part 4 (1999).

Taking into account the medical evidence set out above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an initial disability rating in 
excess of 20 percent for residuals of a compression fracture 
of the dorsal spine with loss of motion and demonstrable 
deformity of the vertebral body.  Inasmuch as the veteran 
current 10 percent rating is the maximum allowable for 
limitation of motion of the dorsal spine under Diagnostic 
Code 5291, further consideration of functional loss due to 
pain is not required.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Moreover, the evidence of record does not 
demonstrate that this disability is at all manifested by 
abnormal mobility requiring a neck brace, as would be 
required for a 60 percent disability evaluation under 
Diagnostic Code 5285, as noted above.  Thus, the current 
level of disability shown is encompassed by the rating 
assigned and with due consideration to the provision of 38 
C.F.R. 
§ 4.7, an initial evaluation in excess of 20 percent is not 
warranted.  An additional 10 percent for demonstrable 
deformity of vertebral body pursuant to Diagnostic Code 5285 
has been assigned.  As a preponderance of the evidence is 
against the veteran's claim for increased compensation, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 
5107 (West 1991).

Additionally, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999). There is no objective evidence that this service-
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


                                                                         
(CONTINUED ON NEXT PAGE)


ORDER

A higher initial disability rating for residuals of a 
compression fracture of the dorsal spine with loss of motion 
and demonstrable deformity of the vertebral body is denied.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

